EXHIBIT 99.22 DR. ROBERT S. MORRISON, Ph.D., MAusIMM (CP) CONSENT of EXPERT Reference is made to the Annual Report on Form 40-F/A (the “40-F/A”) of Entree Gold Inc. (the “Company”) to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. I hereby consent to the use of and reference to my name as a Qualified Person for the Ann Mason Technical Report dated January 26, 2010, under the heading “Material Mineral Properties – Ann Mason Property” in the Company’s Amended and Restated Annual Information Form for the year ended December31, 2009, dated November 2, 2010, and in the 40-F/A. Sincerely, /s/ Dr. Robert Morrison, DR. ROBERT S. MORRISON, Ph.D., MAusIMM (CP)
